Title: Enclosure III: Account with Henry Heth, 24–26 July 1758
From: Heth, Henry
To: 



July the 24[–26]th 1758.

George Washington Esqr. Commander of the First Virginia Regiament Dr

               
                  To 40 Gallons of Rum Punch @ 3/6 ⅌r Galn
                  7. 0.0
               
               
                  To 15 Gallons of Wine @ 10/0 ⅌r Galln
                  7.10.0
               
               
                  To Dinner for your Friends
                  3. 0.0
               
               
                  
                  £17.10.0
               
            
Fort Loudoun July the 26th 1758 Receivd of Lieut. Charles Smith the above acc’t in Behalf of Colo. George Washington.

⅌r meHenry Heth
TestJoseph Carroll

